Name: Commission Regulation (EC) No 2789/1999 of 22 December 1999 laying down the marketing standard for table grapes
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|31999R2789Commission Regulation (EC) No 2789/1999 of 22 December 1999 laying down the marketing standard for table grapes Official Journal L 336 , 29/12/1999 P. 0013 - 0020COMMISSION REGULATION (EC) No 2789/1999of 22 December 1999laying down the marketing standard for table grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) table grapes are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 1730/87 laying down quality standards for table grapes(3), as last amended by Regulation (EC) No 888/97(4), has been amended frequently and can no longer ensure legal clarity;(2) Regulation (EEC) No 1730/87 should be repealed and the rules it contains recast. To that end in the interest of preserving transparency on the world market, account should be taken of the standard for table grapes recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);(3) applying this standard should result in products of unsatisfactory quality being removed from the market, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping improve the profitability of production;(4) the standard applies at all marketing stages. Long-distance transport, storage over a certain period and the various processes which the products undergo may cause certain alterations owing to the biological development of the products or their relatively perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages which follow dispatch. Since products in the "Extra" class must be sorted and packaged with particular care, only lack of freshness and turgidity is to be taken into account in their case;(5) there is a developing demand for small packages containing table grapes of different origins or varieties. This type of presentation should therefore be authorised for table grapes, and the provisions governing marking should be adjusted accordingly;(6) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for table grapes falling within CN code 0806 10 10 shall be as set out in the Annex.The standard shall apply at all stages of marketing under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the requirements of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deterioration due to their development and their tendency to perish.Article 2Regulation (EEC) No 1730/87 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 163, 23.6.1987, p. 25.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR TABLE GRAPESI. DEFINITION OF PRODUCEThis standard applies to table grapes of varieties (cultivars) grown from Vitis vinifera L. to be supplied fresh to the consumer, table grapes for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for table grapes after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, bunches and berries must be:- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In addition, berries must be:- intact,- well formed,- normally developed.Pigmentation due to sun is not a defect.Bunches must have been carefully picked.The table grapes must be sufficiently developed and display satisfactory ripeness. The development and condition of the table grapes must be such as to enable them:- to withstand transport and handling,and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe table grapes are classified into three classes defined below:i) "Extra" classTable grapes in this class must be of superior quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown, and have no defects. Berries must be firm, firmly attached, evenly spaced along the stalk and have their bloom virtually intact.ii) Class ITable grapes in this class must be of good quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown. Berries must be firm, firmly attached and, as far as possible, have their bloom intact. They may, however, be less evenly spaced along the stalk than in the "Extra" class.The following slight defects, however; may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality, and presentation in the package:- slight defects in shape,- slight defects in colouring,- very slight sun-scorch affecting the skin only.iii) Class IIThis class includes table grapes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.The bunches may show slight defects in shape, development and colouring, provided these do not impair the essential characteristics of the variety, allowing for the district in which they are grown.The berries must be sufficiently firm and sufficiently attached, and, where possible, still have their bloom. They may be less evenly spaced along the stalk than in Class I.The following defects are allowed provided the table grapes retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in colouring,- slight sun-scorch affecting the skin only,- slight bruising,- slight skin defects.III. PROVISIONS CONCERNIG SIZINGSize is determined by the weight of the bunch.The following minimum size requirements per bunch are defined for table grapes grown under glass and for open-grown table grapes, large-berry or small-berry varieties respectively.>TABLE>A list of varieties grown under glass and open-grown large-berry and small-berry varieties appears in the Appendix to this standard.For all classes: in each small package not exceeding 1 kg net weight, one bunch below the required minimum weight is allowed to adjust the weight indicated, provided the bunch meet all other requirements for the specified class.Where the name of the variety on the marking does not appear on the list in the Appendix hereto the minimum weight for large-berry varieties is required.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerancesi) "Extra" class5 % by weight of bunches not satisfying the requirements of the class, but meeting those for Class I or, exceptionally, coming within the tolerances of that class.ii) Class I10 % by weight of bunches not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances for that class.iii) Class II10 % by weight of bunches satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerancesi) "Extra" Class and Class I10 % by weight of bunches not satisfying the size requirements of the class; but meeting those of the class immediately below.ii) Class II10 % by weight of bunches not satisfying the size requirements of the class but weighing not less than 75 g.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only bunches of the same origin, variety, quality and degree of ripeness.For produce presented in small packages of a net weight not exceeding 1 kg, uniformity of variety and origin is not required.In the case of the "Extra" Class, the bunches must be of more or less identical size and colouring.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe table grapes must be packed in such a way as to protect the produce properly.In the case of the "Extra" Class, the bunches must be packed in a single layer.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter, although a fragment of vine shoot no more than 5 cm in length may be left on the stem of the bunch as a form of special presentation.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. Identification- Packer and/or dispatcher: Name and address or officially issued or accepted code mark. However, where a code (symbol) is used, the words "packer and/or dispatcher" (or an equivalent abbreviation) must appear close to this code (symbol).B. Nature of produce- "Table Grapes", if the contents are not visible from the outside,- name of the variety or, where applicable, varieties.C. Origin of produce- Country (or, where applicable, countries) of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- Class.E. Official control mark (optional)AppendixNON-EXHAUSTIVE LISTS OF VARIETIES(1)The names given in brackets are synonyms that may equally be used on the package.1. Table grapes grown under glassAlphonse LavallÃ ©e (Garnacha roya - Ribier)Black Alicante (Granacke - Granaxa - Grandaxa)CardinalCanon Hall (Canon Hall Muscat)Colman (Gros Colman) (see 2(a) - Gros Colman)Frankenthal (see 2(a) - Schiava Grossa)Golden Champion (see 2(a) - Baresana)Gradisca (Gradiska)Gros MarocLÃ ©opold IIIMuscat d'Alexandrie (see 2(a))Muscat d'Hambourg (see 2(b) Moscato d'Amburgo)Prof. AbersonRoyal2. Open grown table grapes(a) Large berry varietiesAledo (New Cross - Real)Alphonse LavallÃ ©e (see 1)Amasya SiyahiAngela (Angiola)Baresana (Duraca - Golden Champion - Lattuario bianco - Latuario bianco - Littuario bianco - Turchesa Turchesca - Uva di Bisceglie - Uva rosa - Uva Turca - Varesana)BarlinkaBicane (NapolÃ ©on - Perle ImpÃ ©riale - Weisser Damaszaner - Zanta)Bien DonnÃ ©Blanc d'Edessa (Edessis - Amasya)BonheurCalmeriaCardinalCoarna noirDabouki (Barbaroui - Khalili - Salti)DanamDan Ben-Hannah (Black Emperor)DanlasDatalDauphineDiagalves (Dependura - Formosa - Pendura - Villanueva)Dimiat (Damiat - Zoumiatico)Dominga (Gloria - Murciana blanca - Uva verde de Alhama)Dona Maria (D. Maria)Emperor (Emperador - Genova - Red Emperador - Red Emperor)ErenkÃ ¶y BeyaziErlihaneFerralFlame TokayGemre (Pembe Gemre)Golden HillGros Colman (Colman Frueher Waelscher - Gros Colmar - Triomphle)HÃ ¶nÃ ¼sÃ ¼Ignea (I. Pirovano 185)Imperial Napoleon (DoÃ ±a Mariana - Mariana)Italia (Dona Sofia - IdÃ ©al - Italian muscat - I. Pirovano 65 - Moscatel Italiano)Kozak BeyaziLa RochelleLivalMatildeMichele PalieriMuscat d'Alexandrie (Moscatellone - Moscatel Romano - Muscat Gordo bianco - Muscat de Grano Gordo - Muscat d'Espagne - Muscat Romano - Muscat blanc d'AlexandriÃ « - Muskaat van AlexandriÃ « - Salamanna - Seramanna - White Hanepoot - Witte Muskaat - Zibibbo)Muscat Madame Mathiasz (Madame Jean Mathiaz)Muscat SupremeOhanes (AlmerÃ ­a - Blanca Legitima - Ohanez - Uva de Almeiria - Uva di Almeria - Uva de Embarque - Uva del Barco)Olivette blanche (Bridal - Olivette de Montpellier - Olivette de Vendemian)Olivette noire (Olivetta nera - Olivetta Vibonese - Cornichon - Preta - Purple Cornichon)Pannonia (Pannonia Gold)PeckPerlona (I. Pirovano 54)Phraoula (Fraoula - Phraoula Kokkini - Phraoula radini)Planta Nova (Coma - Tardana - Tortazon)Prune de CazoulsRagol (Ahmeur bou Ahmeur - Angelina - Argelina - Imperial roja - Uva de Ragol)RazakiRed GlobeRegina (Afouz Ali - Afis Ali - Afuz Ali - Aleppo - Bolgar - Dattier de Beyrouth - Dattero di Negroponte Galleta - Hafis Ali - Inzolia imperiale - Karaboumou - Kararubun - Mennavacca bianca - Parchitana - Pergolona - Regina di Puglia - Reine - Rasaki - Rosaki blanc - Rosetti - Uva Real - Waltham Cross)Regina nera (Mennavacca nera - Lattuario nero - Olivettona - Regina negra - Rosaki noir)RibolRonelle (Black Gem)SalbaSchiava grossa (Black Hambourg - Frankenthal - Gross Vernatsch - Imperator - Lamper - Schiavone Trollinger)SonitaSugrafive (Early superior seedless)Sugraone (Superior seedless)Sunred SeedlessTchaouch (Chaouch - Parc de Versailles - Tsaoussi)VericoVictoria(b) Small berry varietiesAdmirable de Courtiller (Admirable - Csiri Csuri)Albillo (Acerba - Albuela - Blanco Ribera - Cagalon)Angelo Pirovano (I. Pirovano 2)Annamaria (I. Ubizzoni 4)BaltaliBeba (Beba de los Santos - Eva)Catalanesca (Catalanesa - Catalana - Uva Catalana)Chasselas blanc (Chasselas dorÃ © - Fendant - Franceset - Franceseta - Gutedel - Krachgutedel - White van der Laan)Chasselas rougeChelva (Chelva de Cebreros - GuareÃ ±a - Mantuo - Villanueva)Ciminnita (Cipro bianco)Clairette (Blanquette - Malvoisie - Uva de Jijona)Colombana bianca (Verdea - Colombana de Peccioli)DehlroDelizia di Vaprio (I. Pirovano 46 A)Flame Seedless (Red Flame)Gros Vert (Abbondanza - St Jeannet - Trionfo dell'Esposizione - Verdal - Trionfo di Gerusalemme)Jaoumet (Madeleine de St Jacques - Saint Jacques)Madeleine (Angevine - Angevine Oberlin - Madeleine Angevine Oberlin - Republicain)MireilleMolinera (Besgano - Castiza - Molinera gorda)Moscato d'Adda (Muscat d'Adda)Moscato d'Amburgo (Black Muscat - Hambro - Hamburg - Hamburski Misket - Muscat d'Hambourg - Moscato Preto)Moscato di Terracina (Moscato di Maccarese)OEillade (Black Malvoisie - Cinsaut - Cinsault - Ottavianello - Sinso)Panse precoce (Bianco di Foster - Foster's white - Sicilien)Perla di Csaba (CÃ bski Biser - Julski muskat - Muscat Julius - Perle de Csaba)PerlautPerlettePizzutello bianco (Aetonychi aspro - Coretto - Cornichon blanc - Rish Baba - Sperone di gallo - Teta di vacca)Precoce de MalingrePrimus (I. Pirovano 7)Prunesta (Bermestia nera - Pergola rossa - Pergolese di Tivoli)Regina dei Vigneti (KÃ ¶nigin der Weingrten - Muskat SzÃ ¶lÃ ¶skertek Kizalyneja - SzÃ ¶lÃ ¶skertek Kizalyneh - Rasaki ourgarias - Regina Villoz - Reina de las ViÃ ±as - Reine des Vignes - I. Mathiasz 140 - Queen of the Vineyards)Servant (Servan - Servant di Spagna)Sideritis (Sidiritis)Sultanines (Bidaneh - Kishmich - Kis Mis - Sultan - Sultana - Sultani - Cekirdesksiz - Sultanina bianca - Sultaniye - Thompson Seedless and mutations)Valenci blanc (Valensi - Valency - Panse blanche)Valenci noir (Planta Mula - Rucial de Mula - Valenci negro)Yapincak(1) Some of the names included in these lists of varieties may indicate registered and patented trade marks in some countries.